I do not subscribe to the view of the district judge, in which the majority concur, that Act No. 68 of 1942 does not provide for the recording of a vendor's lien and privilege on a drilling rig in order for it to prime the laborers' and materialmen's lien covered therein. Section 2-B of the Act *Page 997 
appears to be clear and unambiguous. It declares:
"That as to movable property said vendor's lien and privilege must exist and be filed for record within seven days after said property, subject to the vendor's lien and privilege, is delivered to the well or wells. * * *"
The district judge thought that Section 2-B was inapplicable to a rig because it is usually delivered to the site before the well is drilled and he concluded in his written opinion that it was impossible for the rig to be delivered to a well before the well existed.
For my part, I cannot give the language of the statute such a narrow interpretation. The words "to the well or wells" are broad enough to include the site where the well is to be drilled. In truth, it is evident to me that the underlying purpose of Section 2-B was to accord to a vendor a longer time (i. e. 7 days) within which to record his superior privilege than that given by the law it replaced. Act No. 145 of 1934. At all events, it seems perfectly obvious that the Legislature did not intend to exempt from recordation vendor's liens on drilling rigs or other movables used in the exploration of oil, gas or water. If it had such a design, it would have been so easy to say so.
On the other hand, I am satisfied that Mr. McMurrey has complied in all respects *Page 998 
with the provisions of Section 2-B of the Act and that none of the objections raised by the opposing materialmen is well founded.
Accordingly, I concur in the decree.